Filed 7/6/22 Gelman v. Seven Seas Smoke House etc. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                       DIVISION EIGHT

 DMITRY GELMAN,                                                  B305908

       Plaintiff and Appellant,                                 (Los Angeles County
                                                                Super. Ct. No. BC666551)
           v.

 SEVEN SEAS SMOKE HOUSE
 & CATERING SERVICE, INC.,

      Defendant and Respondent.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Michael B. Harwin, Judge. Affirmed.

      Law Offices of Michael J. Libman and Michael J. Libman for
Plaintiff and Appellant.

     Calendo Puckett Sheedy, Christopher M. Sheedy; Robie &
Matthai and Kyle Kveton for Defendant and Respondent.

                             _____________________________
       Plaintiff Dmitry Gelman sued defendant Seven Seas Smoke
House & Catering Service, Inc., for injuries following an
automobile accident involving one of defendant’s employees. The
jury concluded that defendant’s employee was negligent and his
“negligence [was] a substantial factor in causing harm” to
plaintiff. The jury awarded damages of $18,739 for past economic
loss, which included medical expenses, $0 for future economic loss,
$16,500 for pain and suffering, and $0 for future pain and
suffering. The jury also found that plaintiff was not contributorily
negligent. The trial court denied plaintiff’s motion for a new trial
or additur on the basis that the damages were insufficient, at a
hearing where counsel was not present.
       On appeal, plaintiff contends the jury’s verdict is not
supported by substantial evidence; the verdict is against the law
because it failed to adequately compensate plaintiff; the trial court
abused its discretion when it allowed an unqualified expert to
testify; and the trial court erred when it denied plaintiff’s motion
for a new trial without a hearing. Finding no merit to these
claims, we affirm.
                                FACTS
       The trial began January 27, 2020, and the jury returned its
verdict February 5, 2020—just before the COVID-19 pandemic
began.
1.      Plaintiff’s Evidence
       On September 17, 2015, plaintiff and defendant’s employee
were involved in an automobile accident. Defendant’s employee
was parked on the side of the road, and as he pulled his van into
traffic, plaintiff’s Mercedes crashed into him. At the time of the
collision, plaintiff was traveling approximately 20 to 25 miles per




                                 2
hour, and defendant was slowly accelerating, moving less than
10 miles per hour.
       Neurosurgeon Dr. Andrew Fox was plaintiff’s treating
physician and was also retained as an expert who reviewed all of
plaintiff’s medical records. Dr. Fox started treating plaintiff in
June 2019, almost four years after the accident. When plaintiff
first met with Dr. Fox, he complained about back and neck pain,
and weakness and tingling in his left arm and left leg. Plaintiff
reported that he developed symptoms soon after the accident and
he did not have a history of back or neck problems. Plaintiff’s
medical records disclosed that he had “mild” neck pain in 2010 or
2012 that resolved with a trigger point injection, but no other
prior neck or back issues. Trigger point injections are minimally
invasive injections into muscles to help treat inflammation.
       Before plaintiff was treated by Dr. Fox, he received
treatment from other doctors. His treatment plan initially
included chiropractic care, epidural steroid injections, and
imaging studies. Plaintiff had the first MRI of his neck in
December 2015. The MRI showed a disk bulge in plaintiff’s
cervical spine, deteriorating disc space between the vertebrae,
which leads to narrowing of the “nerves exit” causing compression
of the nerves. Plaintiff had also developed bone spurs in his
cervical spine, “which form with time and age” from degeneration
of the disc space in the spine. Dr. Fox admitted that it cannot be
determined how old a disc bulge is from an MRI. Plaintiff also
had an MRI of his lower back, which showed a disc bulge.
       Plaintiff received his first epidural injections in May 2016,
and had more over the next year. In total, he received three
injections in his neck and three in his lower back before coming to
Dr. Fox for treatment. Before seeking treatment with Dr. Fox,




                                 3
plaintiff had consulted with two other neurosurgeons who
recommended surgery. Because plaintiff was still complaining
about pain after receiving conservative treatment, Dr. Fox
recommended fusion surgeries for plaintiff’s neck and lower back.
       Subsequent MRI’s showed that plaintiff’s condition was
worsening. Dr. Fox admitted that plaintiff suffered from
degenerative disease in his spine, but believed that plaintiff’s
condition worsened because of the accident. Dr. Fox testified that
one may have back and neck problems that are not symptomatic
but are aggravated by a collision that causes symptoms to
manifest. He opined that trauma, such as a collision, can
“accelerate underlying degenerative conditions.”
        Dr. Fox had not found any MRI’s of plaintiff’s neck or back
in plaintiff’s medical records that predated the accident. There
were also no records of trauma that could have caused plaintiff’s
back or neck problems to become symptomatic, other than the
collision.
       Dr. Fox performed a fusion surgery on plaintiff’s cervical
spine. The cost of the surgery was approximately $200,000. He
opined that plaintiff was at risk of needing another cervical fusion
surgery in the future. He opined that plaintiff would require
fusion surgery on his lower back in the future, at a cost of
$250,000 to $300,000.
       On cross-examination, Dr. Fox testified that plaintiff
reported on intake forms which he completed in June 2019 that he
cannot sit or stand for more than 30 minutes at a time, or walk
more than one block without pain.
       Plaintiff’s daughter testified that he was different after the
accident. He could not perform his normal activities such as
carrying heavy items at the store, doing chores around the house,




                                 4
or preparing dinner for his family. Even riding in the car for
family vacations was difficult for him. He could not go on rides at
the amusement park, go skiing like he used to, or walk the family
dog. He experienced “unbearable” pain after the accident.
Plaintiff was still, at the time of trial, experiencing these
limitations. The car accident affected the daughter’s emotional
bond with her father, whereas life had been “perfect” before the
car accident.
       Plaintiff is 51 years old. He testified that after the accident
his life was not the same. The collision was like an “out-of-body”
experience; he felt like he was flying. After the accident, he felt
“shaken up” and grateful that he was still alive. The fire
department responded to the accident and offered to take him to
the hospital, but he declined. The tow truck towed his vehicle to
his place of employment, and plaintiff finished his day at work.
Plaintiff started to immediately feel pain in his neck, back, knees,
and legs. He never had any injuries to his neck or back before the
collision.
       After the collision, plaintiff received chiropractic care and
physical therapy, but did not get better. He was referred to a pain
management doctor and received epidural injections in his neck.
During this time, his neck was hurting more than his lower back,
although he did have lower back pain. He eventually received
injections in his back as well, and experienced some temporary
relief. He later consulted with a neurosurgeon because he felt
“paralyzed” on the left side and kept dropping things because of
weakness in his hand. It was recommended that he receive back
and neck surgery. Plaintiff incurred a total of $299,063.30 in
medical bills, which he had not paid, but signed a lien promising
to pay. When asked on cross-examination if he had paid his




                                  5
medical bills, plaintiff responded, “No, not yet. I’m hoping your
clients will.”
       Plaintiff admitted to receiving chiropractic treatment before
the accident for neck and back pain. He denied that his current
doctors diagnosed him with degenerative changes to his spine.
       Plaintiff also admitted that he was involved in another car
accident in 2017, where he “sideswiped” another car while
merging lanes. Plaintiff minimized the seriousness of that
accident but admitted the woman whose car he struck believed it
was a “severe” accident. Plaintiff denied he was injured in that
accident.
       Dr. Fox was not aware that plaintiff had been involved in
another car accident after the one at issue in this lawsuit when
forming his opinions.
       Dr. David Orlowski is a vocational rehabilitation counselor
who testified as a life care expert for plaintiff, offering an opinion
about plaintiff’s future medical costs. He spoke with plaintiff’s
pain management doctor and surgeon to form his opinion, and to
calculate the future medical costs of their recommended
treatment. He also reviewed all of plaintiff’s medical bills. Based
on the recommendations of plaintiff’s doctors, Dr. Orlowski
estimated plaintiff would require $ 3,197,624 in future surgeries,
pain management, physical therapy, imaging studies, epidural
injections, massage, acupuncture, and medications. During his
testimony, all of plaintiff’s medical bills and expenses were
published to the jury.
2.     Defense Case
       Stephen Blewett testified as defendant’s accident
reconstruction expert that the vehicles were minimally damaged




                                  6
in the accident, and plaintiff’s airbag did not deploy, indicating
that nominal forces were involved in the accident.
       Dr. Tack Lam is a physician and mechanical engineer, and
testified as a biomechanical expert. He opined that the accident
was a “low-speed frontal impact” and that such accidents do not
typically cause or aggravate disc herniations in the neck or low
back. It takes a large amount of force to cause a herniation, and
you would typically see bone fractures around the area of the
herniation. An acute herniation caused by the collision would
cause a great deal of immediate pain. Disc herniations can also be
caused by degeneration, and wear and tear, without any trauma.
Many of these herniations that occur slowly over time are not
symptomatic.
       Dr. Lam opined the mechanics of the accident would not
cause a herniation or aggravate an existing one. The most
common type of injury from an such an accident is minor muscle
strain. Disc injury or aggravation of an existing herniation would
cause immediate pain, which was inconsistent with plaintiff’s
symptoms following the accident because he went to work and
completed his work day. Dr. Lam believed muscle strain was
likely the only injury attributable to the accident.
       Dr. Khyber Zaffarkhan testified that he is a rehabilitation
physician, who performs minimally invasive spine surgeries. He
also has a degree in accounting, and studied life care planning
during his residency as a doctor. He testified that discharge
planning for spinal cord injuries involves determining patients’
need for future care, and that he completed course work in life
care planning.
       Dr. Zaffarkhan reviewed plaintiff’s medical records and the
reports generated by plaintiff’s life care planning expert. He




                                7
opined that plaintiff’s chiropractic care following the accident was
reasonable. He did not believe the subsequent care was
reasonable or necessary. Many of the services were billed at a
rate far above what is usual or customary. He also opined the
surgery was not necessary, and the cost was inflated. Usually,
such surgeries cost $125,000. He opined that at most, plaintiff
suffered a soft-tissue injury in the accident. He therefore
disagreed that plaintiff required the care proposed in
Dr. Orlowski’s life care plan. Moreover, the cost of the care was
grossly inflated.
      Diagnostic radiologist Dr. David Karlin testified that he
reviewed multiple MRI’s performed on plaintiff, and opined that
they showed degenerative changes to his spine that occurred over
a long period of time. These were longstanding chronic changes to
his spine, not caused by the accident. None of the imaging showed
evidence of any trauma-induced injuries. The degenerative
processes got worse over the course of the MRI’s, between 2015
and 2019.
      Dr. Gregory Thomas Heinen is board certified in orthopedic
surgery and orthopedic sports medicine. He reviewed plaintiff’s
medical records, and examined plaintiff on June 15, 2018. He
found that plaintiff had some mild neck tenderness, and “fairly
good” range of motion. He did not find any clear evidence of nerve
compression affecting his arms. There was some tenderness in
plaintiff’s lower back, but plaintiff had “pretty good motion” in his
lower back and extremities, and no evidence of radiating pain
down his leg. Plaintiff’s medical records revealed that plaintiff
made inconsistent reports to the various doctors he had visited.
      The parties stipulated that a private investigator conducted
surveillance of plaintiff on January 27, 2020, during the trial. The




                                 8
investigator obtained a video of plaintiff riding on a scooter in his
neighborhood. The video was played for the jury.
      Dr. Heinen testified that he watched the video of plaintiff
riding the electric motorized scooter, and was “astonished” that
plaintiff could ride the scooter with the limitations he claimed.
Any claim that it was painful to walk or move around was
inconsistent with the video of plaintiff bending his legs, twisting,
and riding over bumps, which required balance and strength.
      Plaintiff testified that it was “horrible” that a detective
followed him and took a video of him riding the scooter. Plaintiff
was checking out the scooter for his son, because the scooter had
just been repaired. The scooter was simple to ride, and plaintiff
had taken pain medication before riding it. He was bending his
knees to alleviate pain in his back.
3.    Verdict and New Trial Motion
      The jury returned a verdict on February 5, 2020, finding
that defendant’s employee was negligent and his “negligence [was]
a substantial factor in causing harm” to plaintiff. The jury
awarded damages of $18,739 for past economic loss, which
included medical expenses, $0 for future economic losses,
including medical expenses, $16,500 for past noneconomic loss
(pain and suffering), and $0 for future noneconomic loss.
      On March 13, 2020, plaintiff filed a notice of intention to
move for a new trial. Then the COVID-19 pandemic began.
Plaintiff filed the new trial motion on March 23, 2020, calendared
for hearing on April 21, 2020. In the motion, plaintiff argued the
damages were inadequate as a matter of law and not supported by
substantial evidence, and sought additur, arguing the court
should award plaintiff his past medical expenses of $299,063.30,
“past general damages” of $200,000 to $250,000, and $200,000 for




                                 9
future medical expenses. Defendants did not file an opposition to
the motion.
       At a nonappearance case review hearing on April 16, 2020,
the trial court issued its tentative ruling to deny plaintiff’s motion
for a new trial. The court ordered there would be no oral
argument at the April 21, 2020 hearing, and ordered that counsel
not appear at the hearing. On April 21, 2020, the court entered
its minute order denying the motion. The court found, as the jury
had, that plaintiff and his witnesses lacked credibility regarding
the need for additional treatment and pain and suffering, and that
the verdict was within acceptable bounds. “The plaintiff’s
testimony was sufficiently impeached by evidence presented by
the defense which was NOT discussed in the Plaintiff’s moving
papers, but which the jury obviously found persuasive.”
       Judgment was entered on February 27, 2020. This timely
appeal followed.
                            DISCUSSION
1.     Sufficiency of the Evidence
       As he did in his motion for new trial, plaintiff in his opening
brief discussed only the facts favorable to his case. Despite the
trial court having found plaintiff’s testimony was impeached by
defense evidence, plaintiff argues the “unimpeached” evidence
supported only one outcome—that plaintiff be compensated for his
surgery and associated pain and suffering—and that he be
awarded damages for his future medical care and pain and
suffering. We are not persuaded.
       Plaintiff’s discussion of the evidence in his opening brief
was limited almost entirely to the evidence favorable to him,
and not the evidence that supports the jury’s verdict.
Therefore, he has waived appellate review. (Cal. Rules of




                                 10
Court, rule 8.204(a)(2)(C) [an appellant must discuss all
significant facts in its brief]; Foreman & Clark Corp. v. Fallon
(1971) 3 Cal.3d 875, 881; County of Solano v. Vallejo
Redevelopment Agency (1999) 75 Cal.App.4th 1262, 1274.)
       On the merits, Code of Civil Procedure section 657 provides
that “[a] new trial shall not be granted upon the ground of
insufficiency of the evidence to justify the verdict or other
decision, nor upon the ground of excessive or inadequate damages,
unless after weighing the evidence the court is convinced from the
entire record, including reasonable inferences therefrom, that the
court or jury clearly should have reached a different verdict or
decision.” “ ‘An appellate court may interfere with that
determination only . . . where the award is so out of proportion to
the evidence that it shocks the conscience of the appellate court.’ ”
(Ajaxo, Inc. v. E*Trade Financial Corp. (2020) 48 Cal.App.5th 129,
192.) We review the trial court’s ruling on a new trial motion for
abuse of discretion, deferring to the trial court’s resolution of
conflicts in the evidence. (Whitlock v. Foster Wheeler, LLC (2008)
160 Cal.App.4th 149, 159.)
       Here, the jury’s verdict does not shock the conscience.
There were clear conflicts in the evidence, with defendant’s
experts opining that the force of the accident was insufficient to
cause plaintiff’s injuries, that his injuries were preexisting, and
that only minimal soft tissue damage was attributable to the
accident, requiring minor chiropractic treatment. There was also
evidence that plaintiff was well enough to ride a scooter, which
plainly contradicted plaintiff’s claim that he required additional
medical treatment. The jury was entitled to find that plaintiff and
his daughter were not credible, and exaggerated plaintiff’s
injuries.




                                 11
2.     Verdict Is Not Against the Law
       Plaintiff next argues the verdict is against the law because
it did not fully compensate him for his injuries, including his pain
and suffering. (See Clifford v. Ruocco (1952) 39 Cal.2d 327, 329 [a
jury verdict which fails to compensate for pain and suffering is
inadequate as a matter of law].)
       Here, the jury did award pain and suffering damages
commensurate with the minor injury the jury found attributable
to this accident. This is not a case where the jury failed to
compensate plaintiff for pain and suffering. As discussed, ante,
the jury reasonably concluded that plaintiff’s injuries caused by
this collision were minor, notwithstanding the extensive
treatment he received. Plainly, the jury concluded that those
treatments were not necessitated by the accident, but instead by
plaintiff’s progressing preexisting degenerative condition.
3.     Expert Testimony
       Plaintiff argues the trial court abused its discretion when it
allowed Dr. Zaffarkhan to testify as a life care specialist.
       Plaintiff objected that defendant’s proffered life care
planning expert, Dr. Zaffarkhan, was not qualified. The objection
was made on the eve of his testimony, even though counsel knew
for months the defense intended to call Dr. Zaffarkhan to testify to
his opinions about life care planning.
       The court conducted an Evidence Code section 402 hearing
to assess Dr. Zaffarkhan’s qualifications. He testified he is a
physician and spinal surgeon who completed coursework in life
care planning, and took courses on medical billing. He also had
discharge planning experience for patients with spinal cord
injuries. He has previously qualified as a life care planning expert
in more than 20 cases in California courts. On cross-examination,




                                 12
he testified he was not a certified life care planner or economist.
He is a physician and spinal surgeon. The court found
Dr. Zaffarkhan was qualified to testify as a life care planner,
finding plaintiff’s objections went to the weight of his opinion, not
its admissibility.
       “A person is qualified to testify as an expert if he has special
knowledge, skill, experience, training or education sufficient to
qualify him as an expert on the subject to which his testimony
relates. [Citation.] The qualification of a witness to testify as an
expert is a matter within the sound discretion of the trial court
and where there is no showing of a manifest abuse of such
discretion the ruling will not be disturbed on appeal.” (Stevens v.
Roman Catholic Bishop of Fresno (1975) 49 Cal.App.3d 877, 882.)
       The trial court did not abuse its discretion. The trial court
reasonably concluded that Dr. Zaffarkhan’s experience as a spinal
surgeon with discharge planning, medical billing, and life care
planning qualified him to offer expert opinions to rebut the life
care plan about which plaintiff’s expert, Dr. Orlowski, had opined.
4.     Hearing on the New Trial Motion
       Plaintiff argues the court did not hold a hearing on the new
trial motion as required by statute, because the parties were not
permitted to attend the hearing.
       Code of Civil Procedure section 661 provides, in pertinent
part, that “[t]he motion for a new trial shall be heard and
determined by the judge who presided at the trial. . . . Upon the
expiration of the time to file counter-affidavits the clerk forthwith
shall call the motion to the attention of the judge who presided at
the trial . . . and such judge thereupon shall designate the time for
oral argument, if any, to be had on said motion. Five (5) days’




                                  13
notice by mail shall be given of such oral argument, if any, by the
clerk to the respective parties.”
        While the court must hold a hearing on the motion for a new
trial, it is not required to permit oral argument on the motion.
(Silver v. Schwartz (1956) 142 Cal.App.2d 92, 96.) The hearing
was held on April 21, 2020, during the COVID-19 emergency. On
April 14, 2020, the Presiding Judge of the Los Angeles Superior
Court issued a General Order providing that from April 17, 2020,
until May 12, 2020, all courtrooms were to remain closed for
judicial business except for certain time-sensitive essential
functions, which did not include ruling on a motion for new trial.
        We can discern no possible prejudice from the parties’
exclusion from the hearing, since the court ordered that no oral
argument would be considered.
                             DISPOSITION
        The judgment is affirmed. Respondent may recover its costs
on appeal.



                              GRIMES, J.

      WE CONCUR:



                        STRATTON, P. J.




                        WILEY, J.




                                14